Title: To George Washington from Winthrop Sargent, 26 March 1776
From: Sargent, Winthrop
To: Washington, George



Sir
Glocester [Mass.] March 26 1776

Wen I rote you Last I was in hops of Saving the bigest part of Capt. Watt:s Cargow but the Storm Cumming on directey after the Ship was on fier that the Cask Stove against the rocks as sune as thay Struck the Shoar thare was not one Cask Saved after I rote your Exellencey, below You have An account of what is saved Sum of the Cask which I thought was Portor is

Vineger & Grout Should be glad to Know weather I must Libel what is Saved.
Last night at Sundown the Fleat about Seventy Sail past Our Cape Stearing about E B S Distant about 6 Leags. I Remain Yor Exce. Very Hu. Ser.

Winthrop Sargent Agent



               
                  19
                  buts of porter
                  2
                  Cabels 3 Ackers
               
               
                  6
                  Hogsed of Do
                  1
                  Horsor [hawser]
               
               
                  17
                  Quart. Cask of Do
                  2
                  Oyrn [iron] Halks [hulks]
               
               
                  42
                  
                  3
                  Coppor
               
               
                  9
                  Hogsed Vineger
                  Sails & Running Rigen
               
               
                  2
                  buts of grout
                  2
                  boats
               
               
                  
                  
                  Sundry blocks
               
               
                  
                  
                  3
                  Hogs
               
            

